DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions & Status of Claims
Claims 1-15 are examined in this office action of which claim 1 (independent claim) and claim 3 are amended.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claimed subject matter of a) claim 10 specifically “a reaction layer on an outer surface of the component with free silicon present as a reactive element in the alloy matrix or in silicon-containing non-silicide phases”, b) claim 12, specifically, “the component is arranged in a gear oil, the component having a reaction layer on a surface which is exposed to friction, with additives present in the gear oil and free silicon present as a reactive element in the alloy matrix or in silicon-containing non-silicide phases or reaction products and/or decomposition products thereof”, c) claim 14, specifically, “the component is treated with at least one heat treatment step with subsequent cooling such that the amount of free silicon in the alloy matrix or in silicon-containing non-silicide phases is at least 0.4%”, and d) claim 15, specifically, “process management of the at least one heat treatment step and subsequent cooling creates the β phase content of at least 80%” are not found in the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 the independent claim was amended to recite the transitional phrase “consisting”. However, claims 2-4 and 10 which are dependent on claim 1 recite the transitional term “comprising. The transitional phrase “consisting of” which excludes any element, step, or ingredient not specified in the claim while the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

List 1
Element
Instant Claims (wt %)
US'517 (wt %)
Copper (Cu)
54 – 65
56 – 60	 	claim 3 
59 – 62 	 	claim 4
Balance
Aluminum (Al)
2.5 – 5.0
3.0 – 5.0 	claim 2
3.0 – 4.0 	claim 3
3.5 – 4.5	 	claim 4
3.0 – 4.5 
Silicon (Si)
1.0 – 3.0 
1.3 – 2.5 	claim 3
1.2 – 1.8	 	claim 4
0.5 – 1.5 
Nickel (Ni)
2.0 – 4.0
3.0 – 4.0	 	claim 3
2.5 – 3.9	 	claim 4
2.0 – 4.5
Iron (Fe)
0.1 – 1.5
0.5 – 1.5		claim 2, 3
0.7 – 1.1		claim 4
0.5 –1.5 
Manganese (Mn)
0.1 – 1.5
0.7 – 1.0		claim 4
Not mentioned in {[0020], [0062], claim 6}
0.5 – 2 [0056]
Tin (Sn)
≤ 1.5
≤ 0.7		claim 2
0.3 – 0.7		claim 3
0.05 – 0.5 	claim 4
Not mentioned in {[0020], [0062], claim 6}
0.3 – 3.5 [0059]
Chromium (Cr)
≤ 1.5
Not required; 0.1 – 1.5 
Cobalt (Co)
≤ 1.5
Not required; 0.1 – 1.5
Lead (Pb)
≤ 0.1
[0076]: to 4.0, Not indispensable
∴ 0 – 4.0
Zn + 
unavoidable impurities
remainder
26 – 32




Claims 1-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0092517 A1 of Kosaka (US'517) which was cited in the IDS.
Regarding claims 1-2, 5-6 and 10, US'517 discloses [0039] “a high-strength copper alloy extruded material having superior machinability and its manufacturing method”, [0051] “The copper alloy component constituting the base of the copper alloy extruded material” which reads on the “high-strength lubricant-compatible copper alloy component” of the instant claims. Please see below as to how the prior art meets the “lubricant-compatible” limitation.
Further, the prior art teaches that its alloy has a composition wherein the claimed ranges of the various constituent elements (Cu, Al, Si, Ni, Fe, Zn) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above {US'517 abstract, [0001], [0020], [0062], [0070], claim 6}. With respect to the prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. 
Regarding the limitation of “lubricant-compatible” in the preamble of instant claim 1, MPEP provides the guidance that If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose MPEP § 2111.02 II. Since the prior art has substantially similar composition as the instant alloy, the alloy of the  prior would be capable of being “lubricant-compatible” as claimed in the instant claim.
Regarding the amended limitation of Mn, it is noted that US'517 [0062] does not explicitly teach the presence of element Mn. However, US'517 [0056] teaches that Manganese can stabilize and enhances the alloy composition against a heating history when it is a solid solution. It is noted that the claimed ranges of the Mn of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the alloy and add Mn to it. Doing so would stabilize and enhance the alloy composition against a heating history when it is a solid solution.
Regarding the claimed limitations of a) free silicon is present in the alloy matrix or in silicon-containing non-silicide phases in the amount of at a1) least 0.4% and at most 2% (claim 1), a2) at least 0.65% by weight (claim 5); b) the weight ratio between zinc and free silicon is b1) 15 to 75 (claim 1), b2) 20 to 55 (claim 6); and c) a β phase is present in an amount greater than 80% and there are no silicon-rich γ phases in the alloy mixture (claim 1) and d) a reaction layer on an outer surface of the component with free silicon present as a reactive element in the alloy matrix or in silicon-containing non-silicide phases (claim 10) , it is noted that the prior art is silent regarding these claimed limitation. It is also noted that the instant specification does not explicitly specify the processing conditions of the alloy that leads to the claimed features (instant specification recites “To produce the alloy according to the present disclosure, a reforming and heat treatment are preferably carried out after bonding the alloy constituents so that a β phase prima facie case of either anticipation or obviousness has been established. See MPEP § 2112.01 I. Further, products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art would have the properties as claimed in the instant claim since the alloy of the prior art has a substantially similar composition. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claims 3 and 4, instant claims depend on claim 1 and the relevance of US'517 regarding claim 1 is set forth supra. Claims 3 and 4 narrow the compositional range of Cu, Al, Si, Ni, Fe and Zn (due to the changes in the constituent elements other than Zn) as well as require the presence of Mn and Sn. However, the claimed ranges of the various elements (Cu, Al, Si, Ni, Fe and Zn) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above {US'517 [abstract, [0001], [0062]}. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to MPEP § 2144.05 I.
It is noted that US'517 [0062] does not explicitly teach the presence of element Sn (tin). Nevertheless, US'517 [0059] teaches that tin forms the γ phase to improve the cutting performance of the copper alloy extruded material. It is noted that the claimed ranges of the elements Sn of the instant alloy of the instant claims overlap or lie inside the range provided by the prior art as shown in the List 1 above. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the alloy and add Sn to it to improve the cutting performance of the copper alloy {US'517 [0059]}.
Regarding claim 7, instant claim depends on claim 1 and the relevance of US'517 regarding claim 1 is set forth supra. Claim 7 requires “the amount of aluminum exceeds the stoichiometric ratio of the sum of the iron, manganese, nickel and chromium amounts.” The prior art [0062] teaches that its alloy comprises, in weight%, 26 to 32% by weight of zinc, 0.5 to 1.5% by weight of silicon, 3 to 4.5% by weight of aluminum, 0.5 to 1.5% by weight of iron, 2 to 4.5% by weight of nickel and the balance of copper. Therefore, the content of Al can be as high as 4.5 while the sum of Fe, Mn, Ni and Cr can be as low as 2.5 thereby reading on the claimed limitations of the instant claim. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding claims 8 and 9, instant claims depend on claim 1 and the relevance of US'517 regarding claim 1 is set forth supra. Claims 8 and 9require “a ratio of the sum of the elements Ni+Fe+Mn to Si is a) ≤ 3.45 and ≥ 0.7 (claim 8) and b) ≤ 3.25 and ≥ 0.7 (claim 9). The prior art [0062] teaches that its alloy comprises, in weight%, 26 to 32% by weight of zinc, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding claims 14-15, instant claims are product by process claims wherein the component undergoes future processing of heat treatment and cooling step (claim 14 recites “component is treated”) MPEP provides the guidance that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. Since the prior art US'517 teaches a substantially identical product with substantially identical composition (see analysis of claim 1 above), the product of the prior art reads on the instant claimed product of “component” of the instant claims. In addition, since the prior art US'517 teaches a substantially identical product with substantially identical composition, the product of the art would be capable of undergoing the processing and to attain/retain the properties as recited in the instant claims. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0092517 A1 of Kosaka (US'517) which was cited in the IDS, and further in view of US 2008/0240973 A1 of Gaag (US’973).
Regarding claims 11-13, it is noted that the prior art US'517 does not explicitly teach of synchronizer ring. 
In the same field of endeavor, US 2008/0240973 A1 of Gaag (US’973) teaches a {abstract, [0002]-[0014]) copper-zinc alloy for producing a synchronizer ring, as well as to a synchronizer ring. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make a synchronizer ring s suggested by US’973 using the component/alloy of US'517 since “In the automobile industry, brass rings with a high wear resistance and a high friction coefficient are employed for synchronizer rings which are used in a mechanical gearbox for synchronizing the gear wheel” (US’973 [0003]) and the alloy of US’517 is “a free-machining and high-strength material” that  has improved “strength, abrasion resistance, stress corrosion cracking resistance, and resistance to oxidation at high temperatures.” {US’517 [0001], [0058]}.
With respect to the limitations of claim 12, US’973 [0025] along with Fig. 1 teaches that the synchronizer ring would be in contact with oil and one skilled in the art recognizes that additives could be present in the oil thereby reading on the instant limitations. 
Regarding the limitation of “free silicon present as a reactive element in the alloy matrix or in silicon-containing non-silicide phases or reaction products and/or decomposition products thereof”, it is noted that the prior art US'517 or US’973 does not explicitly teach of this limitation. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP § 2112.01 I. Further, products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art US'517 would have the properties as claimed in the instant claim since the alloy of the prior art has a substantially similar composition. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 11/05/2021 with respect to the objection the specification have been fully considered but they are not persuasive.
It is noted that Applicant incorporated the subject matter of originally filed claims 8-9 in to the specification to overcome the prior stated objection a) while also traversing the objection that Applicant is not required to comply with objections to the specification that was pointed out in the prior office action by pointing out the rule “relate to whether the meaning of claim terminology and nomenclature is clear in view of the description.” 
MPEP 2163.06 III details what is to be done when claimed subject matter not disclosed in remainder of specification. “The claims as filed in the original specification are part of the disclosure and therefore, if an application as originally filed contains a claim disclosing material not disclosed in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno,. 
Applicant's arguments filed 11/05/2021 with respect to the 103 rejections of the instant claims have been fully considered but they are not persuasive. 
Regarding the arguments that the instant claims recite “consisting of” and therefore the alloy of the prior art would not meet the instant claims, Applicant's arguments have been fully considered but they are not persuasive. The prior art teaches as follows
[0017] According to one embodiment, the copper alloy extruded material contains 0.1% to 3% by weight of at least one kind of powder particle selected from a group consisting of graphite, boron nitride, molybdenum disulfide, copper sulfide and calcium fluoride in a matrix when it is assumed that the whole copper alloy extruded material is 100% by weight. More preferably, the copper alloy extruded material contains 0.3% to 1% by weight of at least one kind of powder particle selected from a group consisting of graphite, boron nitride, molybdenum disulfide, copper sulfide and calcium fluoride in a matrix when it is assumed that the whole copper alloy extruded material is 100% by weight.
[0051] The copper alloy component constituting the base of the copper alloy extruded material according to the present invention will be described.
Therefore, the prior art not only teaches a copper alloy extruded material that has a powder particle, but also a copper alloy itself that meets the closed compositional constituents as required by the instant claims.
Regarding the arguments that it would not be obvious to add Mn, Applicant's arguments have been fully considered but they are not persuasive. It is agreed that US'517 [0062] does not explicitly teach the presence of element Mn. However, US'517 [0056] teaches that Manganese can stabilize and enhances the alloy composition against a heating history when it is a solid solution. It is noted that the claimed ranges of the Mn of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
It is noted that the Applicant refers to an affidavit or declaration filed in the prior application. Affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131 and 1.132, filed during the prosecution of the prior application do not automatically become a part of this application. {In the instant case, instant application is a continuation of application 15/104,437. Affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131  and 1.132  filed during the prosecution of the prior nonprovisional application do not automatically become a part of a continuation or divisional application filed under 37 CFR 1.53(b). See MPEP § 201.06 IX.} Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733